DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/27/2021.


Status of Claims


Claims 1, 8, and 15 have been amended. 
Claims 1, 4-8, 11-15, and 18-20 are now pending.

Response to Arguments

Applicant's arguments filed on 09/27/2021 regarding the 35 U.S.C. 101 and 103 rejection of claims 1, 4-8, 11-15, and 18-20 have been fully considered. The Applicant argues the following.
  	As per the 101 rejection, the Applicant argues that the claims as amended integrate the judicial exception into a practical application similar to Eligibility Example 42 by transforming raw sensor data to a normalized/standardized form to generate a customized GUI (see pages 14-17).
The Examiner finds the Applicant’s arguments persuasive. Therefore, the 35 U.S.C. 101 rejection is withdrawn.
  	As per the 103 rejection, the Applicant argues that claim 1 as amended is not unpatentable over Short in view of Abbassian and in further view of Straube, 
The Examiner finds the Applicant’s arguments persuasive. Closest prior art(s) to the claimed invention include(s) Short et al. (US 2018/0298746 A1), Abbassian et al. (US 2016/0053604 A1), Straube et al. (US 7,430,744 B2), and Piovesan (US 2011/0071963 A1). None of the prior art(s) alone or in combination teach(es) the claimed invention as detailed in claims 1, 8, and 15; wherein the novelty is not in one limitation, but rather in the combination of all limitations. Therefore, the 35 U.S.C. 103 rejection is withdrawn.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1, 4-8, 11-15, and 18-20 are allowed.

Reasons for Allowance

Claim amendments filed on 09/27/2021 overcame the rejections under 35 U.S.C. 101 and 103 for the reasons presented in the response to arguments section above, and accordingly the rejections have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance"

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624